Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                           Document     Page 1 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                           Document     Page 2 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                           Document     Page 3 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                           Document     Page 4 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                           Document     Page 5 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                           Document     Page 6 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                           Document     Page 7 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                           Document     Page 8 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                           Document     Page 9 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 10 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 11 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 12 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 13 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 14 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 15 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 16 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 17 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 18 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 19 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 20 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 21 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 22 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 23 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 24 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 25 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 26 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 27 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 28 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 29 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 30 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 31 of 32
Case 18-20215   Doc 209   Filed 10/22/19 Entered 10/22/19 15:28:54   Desc Main
                          Document      Page 32 of 32
